Name: Commission Regulation (EEC) No 3154/80 of 5 December 1980 amending Regulation (EEC) No 1885/80 laying down detailed rules implementing the system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 12 . 80 Official Journal of the European Communities No L 330/ 17 COMMISSION REGULATION (EEC) No 3154/80 of 5 December 1980 amending Regulation (EEC) No 1885/80 laying down detailed rules imple ­ menting the system of premiums for maintaining suckler cows HAS ADOPTED THIS REGULATION : Article 1 The second sentence in Article 1 of Regulation (EEC) No 1885/80 is hereby replaced by the following : 'However for the 1980/81 marketing year applica ­ tions shall be lodged from 1 1 August until 20 December 1980 or until a date prior to 20 December, as determined by the Member State concerned .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ( ! ), and in particular Article 6 thereof, Whereas, in practice , the time limit fixed by Article 1 of Commission Regulation (EEC) No 1885/80 (2 ), as amended by Regulation (EEC) No 2879/80 ( 3), for lodging applications for the 1980/81 marketing year has proved inadequate ; whereas the said Regulation should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 140 , 5 . 6 . 1980 , p . 1 . ( 2 ) OJ No L 184, 17 . 7 . 1980 , p . 29 . ( 3 ) OJ No L 298 , 7 . 11 . 1980 , p . 21 .